Citation Nr: 1201720	
Decision Date: 01/17/12    Archive Date: 01/30/12

DOCKET NO. 02-17 977A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for skin disability of the groin, hands and feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from January 1979 to January 1982.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in May 2000 by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Veteran provided testimony at a February 2009 hearing before an RO hearing officer. A transcript of the hearing is associated with the claims file.

The issue on appeal has been recharacterized to facilitate focused adjudication, based on the Veteran's February 2009 RO hearing testimony. See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (VA should construe claim for service connection based on reasonable expectations of non-expert claimant). 

This case was the subject of Board remands dated in July 2009 and January 2011.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.


REMAND

This matter must be remanded for an adequate VA examination and opinion. An October 2009 VA examiner overlooked a September 1979 service treatment record indicating a diagnosis of an in-service fungal infection of the groin. Moreover, an essential element of the examiner's reasoning against the Veteran's claim was the express and incorrect assertion that there was no indication of tinea (i.e., fungal infection) in the service treatment records. See 38 C.F.R. § 4.2 (examination reports-corrective action).

Also, a February 2009 RO hearing officer did not advise or suggest to the Veteran what additional evidence he may have overlooked that could be of benefit to his claim. See 38 C.F.R. § 3.103(c)(2). As this is the first time this matter has come before the undersigned Veterans Law Judge, requested action will include providing the Veteran the opportunity to identify or provide any additional evidence that may be relevant to his claim, including any personal letters, diaries, medical billing statements, prescription notes, or other types of personal documentation or correspondence that may evidence chronic or recurrent fungal infection from active service forward. See 38 U.S.C.A. § 5103A(a)-(c). 

Accordingly, the case is REMANDED for the following action:

1. Request by letter that the Veteran identify or obtain any additional lay or medical evidence that may be relevant to his claim.

In addition to requesting any additional relevant treatment records, inform the Veteran of additional types of evidence that include, but are not limited to, letters to and from the Veteran during or after military service detailing the in-service incidents of fungal infection; accounts, statements, and letters from his family, friends, acquaintances, and coworkers, detailing each respective writer's recollection of the Veteran's in-service incidents of fungal infection of the groin, hands or feet; post-service physical examinations; employment examinations; insurance claims; and any other material that would substantiate the Veteran's claim that he has experienced chronic or recurrent fungal infections from active service forward.

Advise the Veteran that, generally, medical evidence of a connection between an in-service disease or injury and a current skin disability would be required to support his claim for service connection, but that if he can show continuing symptoms from active service forward this may be sufficient to grant his claim also. See Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

2. The RO/AMC, after waiting an appropriate time period for the Veteran to respond and receiving all available relevant identified evidence, shall schedule the Veteran for a VA examination by a clinician with appropriate expertise. The purpose of the examination is to determine whether the Veteran has a current skin disorder of the groin, hands or feet that began during service or is related to any incident of service.

The following considerations will govern the examination:

(a) The claims folder, including all relevant medical records, and a copy of this remand, will be reviewed by the examiner. The examiner must acknowledge receipt and review of the claims folder, the medical records obtained, and a copy of this remand.

(b) If deemed appropriate by the examiner, the Veteran must be scheduled for further medical examinations. All indicated tests and studies must be performed, and any indicated consultations must be scheduled.

(c) The VA examiner's attention must be called to the following:

(i) A September 1979 service treatment record that includes a diagnosis of a rash in the groin area due to fungus, which was treated with medication.

(ii) On the same page as (i), a January 1980 service treatment record of treatment for a generalized rash of the chest and back, and also around the groin and penis. The condition was diagnosed as a possible allergic reaction.

(iii) A January 1980 service treatment record for bumps, with a notation of "- RPR" and an impression of "PR?," and, on the reverse side of the page, a diagnosis of pityriasis rosea ten days later.

(iv) A January 1981 service treatment record of treatment for cold weather trauma to the hands.

(v) A May 1981 service treatment record of treatment for contact dermatitis, described as raised non-purulent bumps not centered on hair follicles.

(vi) A December 1981 service separation examination report, which indicates that clinical evaluation of the skin was normal.

(vii) Private records of post-service treatment from 1982 forward, including treatment for penile lesions.

(viii) A Medical history provided by the Veteran to the service department in a service department Standard Form 93, Report of Medical History, signed by the Veteran in May 1987, more than five years after discharge from active service.

(ix) A May 1987 reserve duty physical examination, indicating clinical evaluation of the skin to be normal.

(x)VA records of treatment for fungal infections of the skin. The Veteran began to receive VA treatment in 1999.

(d) The examiner must take a detailed history from the Veteran as to his history of skin disorders of the groin, hands and feet from active service forward.

(e) If there is a medical basis to support or doubt the history provided by the Veteran, the examiner must state this, with a fully reasoned explanation. 

(f) The examiner must provide a diagnosis for each skin disorder of the groin, hands or feet found upon examination.

(g) For each diagnosed disorder, the examiner must provide an opinion as to whether the disorder is a chronic or recurrent disorder.

(h) For each diagnosed disorder, the examiner must provide an opinion as to whether the disorder began during active service or is related to any incident of active service.

(i) The examiner is requested to provide a FULLY REASONED EXPLANATION for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.

The examiner is advised that by law, an examiner's statement that an opinion is based on the medical expertise of the examiner, but without a reasoned explanation, is not a legally sufficient opinion and will likely result in a return of the claim to the examiner.

3. Readjudicate the issue on appeal. If the benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case (SSOC) and an appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order. No action is required of the Veteran until he is otherwise notified by the RO/AMC. By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).

